Daniel, J.
It is argued here for the plaintiff, that the evidence of Mrs. Burke was admissible, to prove an act done by the plaintiff, relative to the bond, variant from what Mainor, the defendant’s witness, proved that the plaintiff had admitted to him, had been done with the said bond. The evidence was offered and received, say the plaintiff’s counsel, to discredit Mainor. But, we think, as the law would not permit the plaintiff to be a witness for himself, as he was directly interested in the event of the suit, neither will it permit him to make his own acts and declarations, done or spoken in the absence of the defendant, evidence for himself, to *284impeach his adversary’s witnesses, or for any other purpose, tending to support his own side of the issue, to wit, that the bond still remained unpaid.
Per Curiam, New trial awarded.